The plaintiff in error, George Robinson, was tried and convicted in the county court of Oklahoma county upon an information charging that he did have in his possession 12 bottles of beer with intent to transport the same in violation of law. The jury failed to fix the punishment, and he was by the court sentenced to be confined in the county jail for 60 days and to pay a fine of $100. No brief has been filed and no appearance made for the plaintiff in error.
The evidence for the state shows that two police officers arrested the defendant in the city of Oklahoma City and that he had in his possession twelve bottles of beer. As a witness in his own behalf, he testified that the beer was given to him by Frank Marvin, and that it was for his own use; that his parents died while he was young; that he spent about six years at an orphans' home in Oklahoma City, and then went to work; that he was injured and was then sent to the county poor farm. It further appears that he was tried and convicted in the municipal court for the same act charged in the information. No material error appears in the record; but, in view of the facts disclosed, we are of the opinion that substantial justice requires a modification of the punishment imposed.
It is therefore ordered that the judgment and sentence be modified to 30 days' confinement and a fine of $50, and thus modified the judgment is affirmed.
ARMSTRONG and MATSON, JJ., concur. *Page 468